Citation Nr: 0505381	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  99-24 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently evaluated as 20 
percent disabling, to include the issue of whether a 
compensable rating is warranted prior to September 1998, and 
whether a rating in excess of 10 percent is warranted prior 
to June 2001.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from two rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In January 1998 the RO denied a claim for a TDIU 
rating.  In a in January 2003 decision the RO awarded service 
connection for degenerative disc disease of the lumbar spine, 
with a 0 percent rating as of February 27, 1997, and a 10 
percent rating as of September 16, 1998.  In September 2004 
the rating for degenerative disc disease of the lumbar spine 
was increased to 20 percent effective June 25, 2001.  

We note that, in October 2003, this case was remanded by the 
Board for further development.


FINDINGS OF FACT

1.  Prior to June 24, 2001, the veteran's degenerative disc 
disease of the lumbar spine was manifested by no more than 
mild impairment.  

2.  Since June 25, 2001 the veteran's degenerative disc 
disease of the lumbar spine has not been productive of more 
than moderate impairment, limitation of flexion to 30 degrees 
or less, ankylosis or incapacitating episodes.  

3.  The veteran's service connected disabilities are tinea 
pedis rated as 30 percent disabling, asthma rated as 30 
percent disabling, degenerative disc disease of the lumbar 
spine rated as 20 percent disabling and right anterior tibia 
scar rated as 10 percent disabling.  He has a combined rating 
of 70 percent.  

4.  The veteran completed three years of college.  

5.  The veteran last worked on a full time basis in March 
1992.  

6.  The evidence does not show that the veteran's service-
connected conditions are of such severity as to preclude 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  From February 27, 1997 to June 24, 2001, the criteria for 
a rating of 10 percent, but no more, for degenerative disc 
disease of the lumbar spine have been met.  38 U.S.C.A. §§ 
1155, 5100, 5102, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5293 (2002).  

2.  From June 25, 2001, the criteria for a rating in excess 
of 20 percent for degenerative disc disease of the lumbar 
spine have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.71(a) 
Diagnostic Code 5293 (in effect prior to September 26, 2002); 
38 C.F.R. § 4.71(a), Diagnostic Codes 5235-5243 (in effect 
beginning September 26, 2003).  

3.  The criteria for a TDIU are not met.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Ratings for Degenerative Disc Disease of the Lumbar Spine

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2004).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.41.

A.  Schedular Criteria  

The schedular criteria by which back disorders are rated 
changed during the pendency of the veteran's appeal.  See 67 
Fed. Reg. 54345-54349 (August 22, 2002) (effective September 
23, 2002), codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293; See also 68 Fed. Reg. 51454-51458 (August 27, 2003) 
(effective September 26, 2003), codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243.  

Prior to September 26, 2002, intervertebral disc syndrome was 
evaluated under 38 C.F.R. 4.71a, Diagnostic Code 5293.  A 
noncompensable evaluation was warranted where intervetebral 
disc syndrome was postoperative, cured.  A 10 percent rating 
was warranted for mild intervertebral disc syndrome.  A 20 
percent rating was warranted if it was moderate with 
recurring attacks.  A 40 percent rating was warranted if it 
was severe, manifested by recurring attacks, with 
intermittent relief.  And a 60 percent rating was warranted 
if it was pronounced with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the disease disc, with 
little intermittent relief.  38 C.F.R. 4.71a, Diagnostic Code 
5293.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

Slight limitation of motion of the lumbar spine warrants a 10 
percent evaluation under Diagnostic Code 5292.  A 20 percent 
evaluation requires moderate limitation of motion; while a 40 
percent evaluation, the highest given under this code, 
requires severe limitation of motion.  38 C.F.R. Part 4, 
Diagnostic Code 5292 (2002).  

A 10 percent evaluation is also warranted for lumbosacral 
strain with characteristic pain on motion; a 20 percent 
evaluation requires muscle spasm on extreme forward bending 
or unilateral loss of lateral spine motion in the standing 
position.  A 40 percent disability rating is assigned for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. 4.71a, 
Diagnostic Code 5295 (2002).

Effective in September 2002, the criteria by which 
intervertebral disc syndrome was evaluated was changed such 
that it was to be rated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities whichever method 
resulted in the higher evaluation.  

With total incapacitating episodes having a total duration of 
at least six weeks during the past 12 months, a 60 percent 
evaluation is assigned.  With incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months, a 40 percent rating is 
assigned.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent rating is assigned.  
With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months, a 10 percent rating is assigned.  

Three notes to this criteria provide that for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic" orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that pre present constantly, or nearly so.  (Note 
1).

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note 3 instructs that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  

Effective in September 2003, VA promulgated a general rating 
formula for evaluating spine disabilities, the General Rating 
Formula for Diseases and Injuries of the Spine, and re-
numbered the pertinent Diagnostic Codes.  Under this scheme, 
the disabilities set out under diagnostic codes 5235 to 5243, 
(unless 5243 is evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes), are rated on a scale from 10 percent to 100 
percent, and contemplate the presence or absence of symptoms 
such as pain (whether or not it radiates) stiffness, or 
aching in the area of the spine affected by residuals of 
injury of disease.  

More specifically, a 100 percent rating is assigned for 
unfavorable ankylosis of the entire spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine is assigned a 50 
percent rating.  Unfavorable ankylosis of the entire cervical 
spine; or , forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine is assigned a 40 percent rating.  A 30 
percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.  With forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, a 20 percent rating is 
assigned.  A 10 percent rating is assigned when there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  

Six notes are attached to this rating formula.  The first 
provides instructions to evaluate any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right  lateral 
rotation are zero to 80 degrees. Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to  30 degrees, and left and right lateral rotation are zero 
to 30  degrees. The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral  flexion, and left and right rotation. The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees. The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the  range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of 
motion stated in Note (2).  Provided that the examiner 
supplies an explanation, the examiner's assessment that the 
range of motion is normal for that individual will be 
accepted.  

Note 4 instructs that when ascertaining the range of motion, 
round each range of motion measurement to the nearest five 
degrees.  

Note 5 defines unfavorable ankylosis as a condition in which 
the entire cervical spine, the entire thoracolumbar spine, 
or the entire spine is fixed in flexion or extension, and 
the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  

Note 6 provides instructions to separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability. 

Diagnostic Code 5243, for intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rating either 
under the General Rating Formula for Diseases and Injuries 
of the Spine or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all 
disabilities are combined under Sec. 4.25.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes did not change the criteria put into 
effect in September 2002, i.e., with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months, a 60 percent rating is assigned.  With 
incapacitating episodes having a total duration of at least 
4 weeks but less than 6 weeks during the past 12 months, a 
40 percent rating is assigned.  With incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months, a 20 percent rating is 
assigned.  A 10 percent rating is assigned when there is 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  
An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. (Note 1.)  If intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, 
evaluate each segment on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases 
and Injuries of the Spine, whichever method results in a 
higher evaluation for that segment.  (Note 2.)

B.  From February 27, 1997 to June 24, 2001

In a January 2003 rating decision service connection for 
degenerative disc disease of the lumbar spine was granted 
with a noncompensable rating effective February 27, 1997.  A 
10 percent rating assigned from September 16, 1998.  The 
veteran's low back disability was rated under Diagnostic 
Codes 5003 for degenerative arthritis and 5293 for 
intervertebral disc syndrome.  

VA medical record, dated April 1997, showed that the veteran 
was seen for physical therapy of his low back.  The pain 
pattern was centered in the low back and constant.  He had 
pain in the posterior thigh that was intermittent and 
chronic.  Bending, sitting rising prolonged standing, 
prolonged walking, bowel movements made it worse.  Sitting, 
walking lying supine with his knees bent and staying on the 
move made it better.  His gait was normal.  The veteran 
reported pain with sneezing and straining.  Movement loss was 
described as major for flexion, moderate for extension and 
minimal to moderate for side gliding.  No measurements were 
actually recorded.  With regard to repeated movements flexion 
in standing produced end range pain.  Extension in standing 
increased during movement and at end range.  Extension in 
lying position had no effect.   

At the September 1998 VA joints examination flexion was 70 
degrees, which was normal for his height and stature.  
Extension was 25 degrees, lateral flexion was 20 degrees 
bilaterally, rotation to the left was 45 degrees and rotation 
to the right was 45 degrees.  The veteran did not have any 
discomfort during his range of motion examination.  Straight 
leg raising test while sitting was negative.  Straight leg 
raising test while supine was negative.  He was able to flex 
his hips up to 70 degrees actively, however, he did not have 
any discomfort during straight leg raising test.  He was able 
to stand on one lower extremity at a time without any 
discomfort.  Hip abductor strength was normal.  Manual muscle 
strength testing in both lower extremities was within normal 
limits.  The veteran walked with a normal gait.  He sat in 
the chair comfortably able to remove his shoes and socks 
without any discomfort or without any difficulty.  He was 
able to don and doff his dressing without any difficulty.  
The veteran was able to walk on his toes and heels without 
any difficulty.  He was able to squat on the floor without 
any discomfort and rise without any assistance.  Examination 
of the lumbosacral spine revealed no abnormal curvatures, no 
paraspinal tenderness and no tenderness over the spine.  
Axial compression test was negative.  

After reviewing the applicable rating criteria and the facts 
of this case, the Board is of the opinion that a 10 percent 
evaluation, but no more, for the veteran's low back disorder 
is warranted from February 27, 1997 to June 24, 2001.  The 
April 1997 VA medical record showed that the pain pattern was 
centered in the low back and constant.  He had pain in the 
posterior thigh that was intermittent and chronic.  The 
veteran reported pain with sneezing and straining, and there 
was some limitation of motion.  Taken together, the 
complaints and findings more nearly approximate a 10 percent 
rating under Diagnostic Code 5293, in effect at the time for 
mild impairment.  

The evidence does not reflect moderate intervertebral disc 
syndrome symptoms to warrant a higher rating.  The VA 
examinations are essentially negative for any neurological 
symptomatology.  Moderate limitation of motion is not shown, 
nor muscle spasm.  Moreover, there is no ankylosis or 
vertebral fracture as to warrant an evaluation under 
Diagnostic Codes 5285 and 5289.  

The Board has also considered the veteran's complaints of 
pain and functional loss due to pain.  However, even 
considering the standards outlined in DeLuca v. Brown, 8 Vet. 
App. 202 (1995) and the provisions of 38 C.F.R. § 4.40 et 
seq., there is no basis on which to assign a higher rating 
under any relevant criteria.  As noted above, physical 
examination revealed no fixed deformities, some limitation of 
motion, and scant neurological involvement.  Accordingly, the 
Board finds that the functional limitation due to pain is 
contemplated in the 10 percent rating and indicia of a higher 
rating, such as atrophy, muscle wasting, incoordination, 
weakness, excess fatigability, etc., are not shown.  There 
is, therefore, no basis for a further increased rating under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 for this 
period of time.  

C.  Effective June 25, 2001  

In September 2004 the RO increased the rating for 
degenerative disc disease of the lumbar spine to 20 percent 
effective June 25, 2001.  

At the June 2001 VA examination there was slight 
straightening of the normal lordotic curve with some 
tightness to the paraspinal muscles.  There was no 
appreciable tenderness to the muscles of the back.  Straight 
leg raising was positive on the right.  Reflexes were 
somewhat diminished and equal.  There was associated pulling 
sensation with extreme limits of range of motion.  The 
impression was low back pain radiating to the right leg 
secondary to degenerative disc disease with nerve root 
involvement on the right.  

VA medical records show that the veteran was seen for 
complaints of low back pain in July 2002.  On examination 
there was bilateral lumbar tenderness on palpation, but 
active range of motion was grossly within normal limits.  VA 
medical records show that the veteran underwent physical 
therapy in October 2002, after an apparent exacerbation of 
his symptoms helping a friend move.  

At the November 2002 VA spine examination, flexion was to 65 
degrees.  He could not extend past 10 degrees of flexion.  He 
had 15 degrees of right and left lateral bending.  The 
veteran was standing and walking with approximately 5 degrees 
of flexion.  

At the August 2004 VA examination there were no posture 
abnormalities or fixed deformities.  Range of motion of the 
lumbar spine showed forward flexion of 0 to 60 degrees, at 
which point he complained of pain, extension was 0 to 30 
degrees, left and right lateral flexion was 0 to 30 degrees 
and left and right lateral rotation was 0 to 30 degrees.  No 
spasm, weakness or tenderness was noted.  

Sensory evaluation revealed decreased sensation, but no 
atrophy and 5/5 muscle strength.  Knee reflexes were 5/5.  
The veteran reported that he was on bed rest for 
approximately two months from January 2002 to March 2002, as 
prescribed by a doctor, but the records from this treatment 
provider showed no such prescription or recommendation.  The 
examiner further commented that there was some increased pain 
on range of motion testing, and certainly, pain could further 
limit functional ability during fare-ups or with increased 
use, but it was not feasible, however to attempt to express 
any of these in terms of additional limitation of motion as 
these matters could not be determined with any degrees of 
medical certainty.  In any case, the veteran reported no 
periods of flare-ups.  

After a careful review of the evidence of record, it is found 
that entitlement to a rating in excess of 20 percent from 
June 2001, for the service-connected lumbar spine disorder is 
not warranted under relevant criteria, effective prior to, or 
since September 2002.  The objective evidence of record does 
not indicate that the veteran's lumbar spine disorder has 
resulted in severe limitation of motion.  But for an apparent 
brief exacerbation in October/November 2002, the veteran's 
range of motion has been no more than moderately limited.  
There is no ankylosis and limitation of flexion is not to 30 
degrees or less.  Further, a single, brief exacerbation is 
not indicative of severe, recurring intervertebral disc 
syndrome, and there is no documented incapacitating episodes.  
Accordingly, a basis upon which to assign a schedular 
evaluation in excess of 20 percent since June 2001 has not 
been presented.  

Further, the current rating contemplates any flare-ups, 
(which the veteran did not actually report having recently) 
and functional loss due to pain.  In this regard the current 
criteria for evaluating spine disability specifically note 
that pain has been considered in the various ratings and the 
limits of the range of motion measurements following the last 
examination were reported at the point of onset of pain.  
Likewise, there have been no episodes of frequent 
hospitalizations, and the rating assigned is designed to 
account for loss of working time.  As such, an extra-
schedular consideration is not appropriate.  


II.  TDIU 

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

To establish a total disability rating based on individual 
unemployability, there must be an impairment so severe that 
it is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.  

The veteran's service connected disabilities are tinea pedis 
rated as 30 percent disabling, asthma rated as 30 percent 
disabling, degenerative disc disease of the lumbar spine 
rated as 20 percent disabling and right anterior tibia scar 
rated as 10 percent disabling.  He has a combined rating of 
70 percent,, but he does not meet the schedular criteria for 
consideration of a TDIU rating under 38 C.F.R. § 4.16(a).  

For a veteran to prevail on a claim based upon 
unemployability, it is necessary that the record reflect some 
factor, which places the case in a different category than 
other veterans with equal rating of disability.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  The question is whether the 
veteran is capable of performing physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Id.  

In this case, the evidence shows that the veteran has been 
unemployed since March 1992.  He indicates on the application 
for compensation for unemployability that he completed three 
years of college.  

On this record, none of the medical evidence indicates that 
the veteran is unemployable based upon his service-connected 
disabilities alone.  The veteran's service connected asthma 
was characterized as mild when examined in 2004.  His 
degenerative disc disease of the lumbar spine is manifested 
by some limitation of motion with pain but without 
incapacitating episodes, and the veteran's right anterior 
tibia scar is well healed and stable.  Likewise, his tinea 
pedis, while prescribed medication, has not required recent 
doctor's visits.  Based on the foregoing, the Board concludes 
that the preponderance of the evidence is against the claim 
of entitlement to a TDIU.  38 C.F.R. § 4.16 (2004).

III.  Notice and Duty To Assist Requirements

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals of Veterans Claims (Court) stated 
that, under the VCAA, the Secretary must provide notice that 
informs the claimant of any information and evidence not of 
record necessary to substantiate the claim, information and 
evidence which VA will seek to provide, the information and 
evidence which the claimant is expected to provide and 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g).

VA satisfied these duties by means of letters to the veteran 
from the RO dated in April 2001 and June 2004 which addressed 
what the evidence must show to establish entitlement; what 
information or evidence was still needed from the appellant; 
what the appellant could do to help with the claim; VA's duty 
to assist the appellant to obtain evidence for the claim; and 
what had been received.  In this way, VA has satisfied its 
notice requirements including advising the veteran to submit 
all pertinent evidence he possesses.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In January 1998 prior to the enactment of the 
VCAA, the RO initially denied the claim for TDIU.  The 
veteran was not provided VCAA notice until April 2001 and 
June 2004.  After the content-complying RO letters the 
veteran's claim was again considered by the RO in the 
September 2004 supplemental statements of the case.  That 
document also set out the content of the VCAA regulations.  
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
There is no indication that the disposition of the claims 
would not have been different had the appellant received pre-
AOJ adjudicatory notice pursuant to section 5103(a) and § 
3.159(b).  Accordingly, any such error is nonprejudicial.  
See 38 U.S.C. § 7261(b)(2).  

The Board notes that where VCAA notice has been provided as 
to an "upstream" element of a claim, additional VCAA notice 
is not required as to any "downstream" element of the claim, 
like initial evaluations or the effective date.  VAOPGCPREC. 
8-2003 (Dec. 22, 2003)(69 Fed. Reg. 25, 180) (If, in response 
to notice of its decision on a claim for which VA has already 
given 38 U.S.C.A. § 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, like disagreement with 
an initial rating, 38 U.S.C.A. § 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but 38 U.S.C.A. § 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue).  
With regard to the instant case, the Board finds that 
adequate 38 U.S.C. § 5103(a) notice was provided as to the 
original claim for service connection for degenerative disc 
disease of the lumbar spine, and as such, the initial 
evaluation issue on appeal falls within the exception for the 
applicability of 38 U.S.C.A. § 5103(a).  In any event, the 
statement of the case, and supplemental statement of the case 
fully advised the veteran of the criteria to establish 
entitlement to the benefit sought, the reasons for the 
denial, the evidence considered, and the VCAA regulations 
themselves.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO has obtained the veteran's service medical 
records and his post service private and VA medical records.  
There is no indication that additional relevant records 
exist.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  This was accomplished here.  Therefore, the Board 
concludes that no further assistance to the veteran is 
required.  

After reviewing the record, the Board is satisfied that all 
notice and duty to assist requirements have been met.  


ORDER

An initial 10 percent evaluation, but no more, for 
degenerative disc disease of the lumbar spine, from February 
27, 1997 to June 24, 2001, is granted, subject to the law and 
regulations governing the award of monetary benefits.  

Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine, after June 
2001 is denied.  

Entitlement to TDIU is denied.  




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


